UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [X] Preliminary Proxy Statement [] Definitive Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) [] Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-11(c) or sec. 240.14a-12 PEGASUS TEL, INC. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] Fee not required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PEGASUS TEL, INC. Notice of Special Meeting of Shareholders To be held on February 15, 2013 To the Shareholders of Pegasus Tel, Inc. NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders of PEGASUS TEL, INC. (the “Company”) will be held at the offices of the Company, 116 Court Street, Suite 707, New Haven, CT 06511 on February 15, 2013 at 10:00 a.m. Eastern Daylight Time (the “Special Meeting”), for the following purpose: 1. To approve an amendment to our certificate of incorporation to change our name to Blue Bull Ventures, Inc.; 2. To approval an amendment to our certificate of incorporation to effect a reverse stock split whereby for every 20,000 outstanding shares of the Corporation’s Common and Preferred Shares, shall be reversed split into 1 validly issued, fully paid and non-assessable share of Common and Preferred Share. 3. To approval an amendment to our certificate of incorporation to decrease the number of authorized shares of our common stock from 19,990,000,000 to 90,000,000. The foregoing item of business is more fully described in the Proxy Statement for Special Meeting of Shareholders accompanying this Notice of Special Meeting of Shareholders.Only shareholders of the Company of record at the close of business on December 31, 2012 are entitled to notice of, and to vote at, the Special Meeting. By Order of the Board of Directors Jerry Gruenbaum, CEO New Haven, Connecticut January [], 2013 TABLE OF CONTENTS 1. Shareholders Entitled to Vote 2 2. Votes Required to Approve Each Proposal 2 3. Board of Directors' Recommendations 2 4. Voting: Revocation of Proxies. 2 5. Costs of Solicitations 3 PRINCIPAL SHAREHOLDERS 3 Beneficial Ownership of Common Stock 3 PROPOSAL ONE AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO CHANGE OUR NAME FROM PEGASUS TEL, INC. TO BLUE BULL VENTURES, INC. 4 PROPOSAL TWO AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO EFFECT A 20, 4 Purpose of the Reverse Stock Split Amendment 5 Impact of the Reverse Stock Split Amendment if Implement 6 Certain Risks Associated with the Reverse Stock Split 7 Effective Time 7 Fractional Shares 8 Effect on Beneficial Holders of Common Stock (i.e., stockholders who hold in "street name") 8 Effect on Registered "Book-Entry" Holders of Common Stock 8 Effect on Certificated Shares 8 Accounting Matters 8 No Appraisal Rights 9 Certain United States Federal Income Tax Considerations 9 Tax Consequences of the Reverse Stock Split Generally 10 PROPOSAL THREE AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO REDUCE THE AUTHORIZED COMMON SHARES FROM 19,990,000,,000,000 10 Purpose of the Authorized Common Stock Amendment 11 Required Vote and Recommendation 11 OTHER MATTERS 11 EXHIBIT A AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF PEGASUS TEL, INC. 12 1 PEGASUS TEL, INC. PROXY STATEMENT FOR SPECIAL MEETING OF SHAREHOLDERS Friday, February 15, 2013 This proxy statement is being furnished in connection with the solicitation of proxies by the Board of Directors (the “Board”) of PEGASUS TEL, INC., a Delaware corporation (the “Company”), to be used at the Special Meeting of Shareholders of the Company, to be held at the offices of the Company, 116 Court Street, Suite 707, New Haven,CT 06511 on February 15, 2013 at 10:00 a.m. Eastern Daylight Time.This Proxy Statement and the enclosed form are first being sent to shareholders on or about February 1, 2013. The Company’s Bylaws states that notice “stating the time and place thereof, shall be mailed to each shareholder at his/her address as shown on the records of the corporation not less than ten (10) days and not more than sixty (60) days prior to such meeting.” 1. Shareholders Entitled to Vote. Only shareholders of record at the close of business on December 31, 2012, the record date fixed by the Board of Directors, will be entitled to notice of, and to vote at, the Special Meeting.The Company’s Bylaws states that “for the purpose of determining shareholders entitled to notice of or to vote at any meeting of shareholders or any adjournment thereof, the Board of Directors may fix in advance a date as the record date for any such determination of shareholders, such date in any case to be not less than ten (10) nor more than sixty (60) days prior to the date on which the particular action requiring such determination of shareholders is to be taken.”At the close of business on the record date, there were 3,510,496,677 shares of the Company's Common Stock, par value $.0001 per share (the "Common Stock"), outstanding and entitled to vote at the meeting and 1,000,000 shares of the Company’s Series C Convertible Preferred Stock par value $.0001 per share (the "Series C Preferred Stock"), outstanding and entitled to vote at the meeting.Each Common Stock is entitled to one vote and each Series C Preferred Stock is entitled to twenty thousand votes.The presence in person or by proxy of owners of a majority of the outstanding shares of the Company's Common Stock will constitute a quorum for the transaction of business at the Special Meeting. For purposes of determining the votes cast with respect to any matter presented for consideration at the Special Meeting, only those cast "for" are included.Abstentions and broker non-votes are counted only for the purpose of determining whether a quorum is present at the Special Meeting.Owners of Common Stock will not have any dissenters’ rights of appraisal in connection with any of the matters to be voted on at the Special Meeting. 2. Votes Required to Approve Each Proposal. Each of the proposals will require an affirmative vote for the proposal by a majority of the votes cast at the Special Meeting by the holders of shares of Common Stock entitled to vote and by a majority of Series C Preferred Stock entitled to vote.The Company’s Bylaws states that “a simple majority of the capital stock issued and outstanding represented in person or by proxy, shall constitute a quorum for the transaction of business at any shareholders’ meeting.” 3. Board of Directors’ Recommendations. The Board of Directors recommends a vote “FOR” each of the proposals. 4. Voting:Revocation of Proxies. The Company’s Bylaws states that “at all meetings of shareholders, all questions shall be determined by a majority vote of the holders of each class of capital stock entitled to vote, present in person or by proxy, unless otherwise provided for by these Bylaws or by the laws of the State of Delaware.”A form of proxy is enclosed for use at the Special Meeting if a shareholder is unable to attend in person.Each proxy may be revoked at any time before it is 2 exercised by giving written notice of revocation to the Secretary of the Company by filing a later dated proxy with the Secretary at any time prior to its exercise or by voting at the meeting.The presence at the meeting of a stockholder who has given a proxy does not revoke the proxy unless the stockholder files a notice of revocation or votes by written ballot.All shares represented by valid proxies pursuant to this solicitation (and not revoked before they are exercised) will be voted as specified in the form of proxy.If no specification is given, the shares will be voted in favor of the recommendations as described in this Proxy Statement. 5. Costs of Solicitation. The entire cost of soliciting these proxies will be borne by the Company.In following up the original solicitation of proxies by mail, the Company may make arrangements with brokerage houses and other custodians, nominees and fiduciaries to send proxies and proxy materials to the beneficial owners of the stock and may reimburse them for their expenses in so doing.If necessary, the Company may also use its officers and their assistants to solicit proxies from the shareholders, either personally or by telephone or special letter. PRINCIPAL SHAREHOLDERS The following table presents certain information available to the Company at the date hereof with respect to the security ownership of the Company’s Common Stock by(i) each of the Company’s directors and their nominees, (ii) named executive officers of the Company, (iii) all executive officers and directors as group, and (iv) the security ownership of each person known by the Company to beneficially own more than five percent (5%) of the Company's common stock outstanding as of December 31, 2012.Percentages that include ownership of options or convertible securities are calculated assumingexercise orconversionby eachindividual orentity of theoptions (including “out-of-the-money options”), or convertible securities owned by each individual or entity separately without considering the dilutive effect of option exercises and security conversions by any other individual or entity. Beneficial Ownership of Common Stock (1) Amount and Nature of Beneficial Amount and Nature of Beneficial Amount and Nature of Beneficial Amount and Nature of Beneficial Ownershipof Common Stock Percent of Common Stock Ownershipof Series C Preferred Stock Ownershipof SeriesD Preferred Stock Ownershipof Common Stock Percent of Common Stock Name and Address of Beneficial Owner prior to conversion prior to conversion (2) prior to conversion prior to conversion after conversion and after reverse prior to conversion Jerry Gruenbaum 116 Court Street, Suite 707 New Haven, Connecticut 06511 0 0
